                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

WILLINE BRYANT a/k/a WILLINE GRACIA
and MAX GRACIA SR., as
Co-Personal Representatives of
the Estate of MAX GRACIA JR., II,

Plaintiffs,                            CASE NO: 6:17-CV-1423-ORL-31-KRS


v.

ORANGE COUNTY, FLORIDA,
ROBERT J. BUCK, III,
MARYANNE EVANS,
KAREN CLAIRMONT,
ELSA GALLOZA-GONZALEZ, and
LYNN MARIE HARTER,

Defendants.
 __________________________________________/


 PLAINTIFFS’ AGREED TO MOTION FOR EXTENSION OF TIME TO
       RESPOND TO DEFENDANT CLAIRMONT’S MOTION
                 FOR SUMMARY JUDGMENT

       COME NOW, Plaintiffs, by and through their undersigned counsel, and file

this Agreed to Motion for Extension of Time to Respond to Defendant Karen Clair-

mont’s Motion for Summary Judgment (Doc. 85). In furtherance thereof, under-

signed counsel state as follows:
        1. The Court originally set March 6, 2019 as the date by which Plaintiffs were

to respond to Defendant Clairmont’s timely motion for summary judgment. (Doc.

86).

       2. The remaining Defendants failed to timely file their motions for summary

judgment. In a motion unopposed by Plaintiffs (Doc. 89), counsel for the remaining

Defendants was permitted to late file his motion for summary judgment. (Doc. 88).

Plaintiffs were then given until March 11, 2019 to file their response to said motion.

(Doc. 92).

   3. In the interest of judicial economy, Plaintiffs intended to file a consolidated

response to all pending motions for summary judgment in view of the overlap of

legal and factual issues. Accordingly, Plaintiffs now request that their time to file a

response to Defendant Clairmont’s motion for summary judgment be extended to

March 11, 2019 so as to permit to consolidate a response.

       WHEREFORE, Plaintiffs and counsel respectfully request that their time to

respond be extended to March 11, 2019.

                                  /s/ Jason J. Recksiedler, Esquire
                                 JASON J. RECKSIEDLER, ESQ.
                                 Florida Bar No.: 092060
                                 NEJAME LAW, P.A.
                                 189 S. Orange Avenue, Suite 1800
                                 Orlando, FL 32801
                                 Telephone: 407-500-000
                                 Facsimile: 407-802-1709
                                 Email for service (FL R.Jud.Admin.2.516):
                                 Primary email:     Jason@nejamelaw.com;

                                           2
                                 Secondary email: ;
                                                  Litigation@nejamelaw.com

                                 /s/ Stephen J. Calvacca, Esquire
                                 STEPHEN J. CALVACCA, ESQUIRE
                                 Florida Bar No.: 561495
                                 NEJAME LAW, P.A.
                                 189 S. Orange Avenue, Suite 1800
                                 Orlando, FL 32801
                                 Telephone: 407-500-000
                                 Facsimile: 407-245-2980
                                 Email for service (FL R.Jud.Admin.2.516):
                                 Primary email:     civilservice@nejamelaw.com;
                                 Secondary email: Stephen@nejamelaw.com;
                                                    Darlene@nejamelaw.com
                                 Attorneys for Plaintiffs


                 COMPLIANCE WITH LOCAL RULE 3.01(g)

     I HEREBY CERTIFY that on February 21, 2019, I telephonically communi-

cated with opposing counsel regarding this matter, Walter Ketchum, and that he

agrees to the relief sought by this Motion.

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk

of the Court and a true and correct copy of the foregoing has been furnished through

the CM/ECF portal of the Middle District of Florida to opposing counsel and that I

have mailed same by U.S. mail to both Max Gracia, Sr., and Willine Bryant a/k/a

Gracia at their respective addresses on file on February 21, 2019.

                                 /s/ Stephen J. Calvacca, Esquire
                                 STEPHEN J. CALVACCA , ESQUIRE
                                 Florida Bar No.: 561495

                                          3
